Citation Nr: 9914115	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-00 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for respiratory disorders, 
to include asbestosis and chronic obstructive pulmonary 
disease (COPD), claimed as residuals of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served honorably on active duty in the U.S. Navy 
from January 1956 to December 1959.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for asbestosis, to include a claim for a respiratory 
condition as a result of asbestos exposure.  

Pursuant to an August 1998 remand, this claim was returned to 
the RO for further evidentiary development, including a new 
VA pulmonary examination.  The Board is satisfied that the 
required evidentiary development has been completed, and 
adjudication has proceeded in this appeal.  


FINDING OF FACT

The available medical evidence does not show that the 
veteran's currently manifested respiratory disorders are 
etiologically related to in-service asbestos exposure or to 
the period of active military service generally.  


CONCLUSION OF LAW

Residuals of asbestos exposure, to include asbestosis and 
COPD, were not incurred during the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.303 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.


Medical History

Service medical records are negative for treatment or 
diagnoses of respiratory problems.  

The report of the veteran's December 1959 separation 
examination shows that the lungs and chest were clinically 
evaluated as normal, and no respiratory abnormalities were 
noted.  A chest x-ray, taken in December 1959, was negative.  

The report of a December 1963 re-enlistment examination shows 
that the lungs and chest were clinically evaluated as normal.  

The veteran has stated that he served in the Merchant Marines 
from 1968 to 1971.  

In an August 1985 letter, Daniel E. Banks, M.D., indicated 
that upon examination and review of the medical records, it 
was his conclusion that the veteran had obstructive lung 
disease of unclear etiology.  Dr. Banks noted that the 
veteran had never smoked cigarettes and that a blood test 
done to assess a hereditary reason for obstructive lung 
disease was normal.  This report also shows that the veteran 
had given a history of childhood asthma, but as there was no 
improvement in lung function following bronchodilator 
inhalation, current asthma was unlikely.  

Dr. Banks recommended a review of previous lung function 
tests which were taken at his workplace by his employer, as 
evidence of an accelerated decline in lung function over 
several years would suggest that this decline would be 
related to workplace exposures.  It was noted that although 
the veteran had several pneumonias in recent years, there was 
no radiographic evidence that lung infections had resulted in 
permanent lung damage.  

The report indicates that in a recent telephone conversation, 
the veteran had reported a history of asbestos exposure while 
working on ships.  Dr. Banks reported that the veteran's 
chest x-ray had revealed apparent thickening of both lateral 
pleural margins, and he indicated that in an overweight 
individual, this pleural thickening is related to excess soft 
tissue overlying the lungs.  

Dr. Banks further stated that alternatively, though less 
likely, he could not rule out asbestos exposure as a result 
of this pleural thickening.  He reported that these changes 
are typically the result of asbestos exposure which happened 
twenty or more years prior to this time, and therefore, it 
would be unlikely that exposure at UniRoyal (his current 
employer) would be the source of this abnormality.  Finally, 
Dr. Banks noted that this degree of pleural thickening should 
not affect lung function, and should not be confused with 
asbestosis, which is scarring of the lung due to asbestos 
fiber inhalation. 

The record includes an April 1987 progress report, showing 
treatment by Ben V. Branscomb, M.D.  The report shows that 
the veteran indicated that he had no pulmonary problems of 
any kind before going to work for UniRoyal.  It was noted 
that at present, his pulmonary function was moderately, 
severely reduced, and lung volumes showed mild elevation of 
residual volume.  

On physical examination, he was noted to be obese.  Soft, 
medium to low pitched rales (moderate in number) were shown 
over the lower 15 cm of the chest in the posterior area 
bilaterally.  He did not have high pitched wheezing.  The 
exercise test was that of a highly motivated person in good 
physical condition who was limited by obstructive pulmonary 
disease.  Dr. Branscomb indicated that the veteran was 
capable of momentary, very heavy exercise, but he could not 
do so on a sustained basis.  

Dr. Branscomb said that he did not know the cause of the 
veteran's obstructive disease, as there was no smoking 
history and he obtained no history to indicate a form of 
asthma.  He noted that there was a reasonable possibility 
that an occupational exposure to irritating fumes had caused 
a bronchiolitis or other obstructive disease in the veteran.  
Although the veteran described a number of noxious substances 
found on his job, Dr. Branscomb indicated that he had no way 
of knowing what his actual exposure to any of them may have 
been.  In Dr. Branscomb's opinion, there was a reasonable 
likelihood that his pulmonary disease was secondary to his 
occupation, and he did not have an alternate explanation for 
the lung problem.  

The report of an April 1993 echocardiogram shows that the 
examination was very technically difficult because of the 
veteran's obesity and his chronic lung disease.  

In April 1997, the veteran filed a claim for service 
connection for asbestosis and respiratory problems, and he 
indicated that these problems began in 1975 and were due to 
shipboard exposure to asbestos.  

In May 1997, the veteran was afforded a VA examination.  At 
this time, he gave a history of being exposed to asbestos in 
the Navy in 1956 and 1957.  According to the veteran, his 
doctors had told him that he had asbestosis and x-rays had 
shown some pleural plaques and fibrosis.  He complained that 
he cannot mow his own lawn, as he gets very short of breath 
on a slight incline, and he cannot climb stairs.  

On objective examination, it was noted that he had an 
increased AP diameter to his lungs and he had a generalized 
wheezing.  An ECG was normal.  It was noted that pulmonary 
function studies showed moderate obstructive disease.  The 
report shows a diagnosis of asbestosis.  

The report of a May 1997 chest x-ray shows findings of new 
mild diffuse emphysema in both lungs, with probable chronic 
bronchitis changes.  An impression of mild pulmonary 
emphysema was given, and it was noted that bi-apical non-
specific pleural thickening was seen in the apical segments 
of the lung.  There was no evidence of abnormal calcification 
or pulmonary parenchymal abnormality.  

Upon request by the RO, job classification and occupational 
standards for Machinery Repairmen were obtained.  The service 
department noted that there was no way to determine to what 
extent the veteran was exposed to asbestos during his Naval 
Service, but that general specifications for ships during his 
service period required heated surfaces to be covered with an 
insulating material.  Therefore, it was highly probable that 
asbestos products were used to insulate piping, flanges, 
valves, fittings, machinery, boilers, evaporators, and 
heaters.  The service department further indicated that the 
veteran's occupation was as a Machinery Repairman, and the 
probability of exposure to asbestos was minimal.  However, a 
positive statement that the veteran was or was no exposed 
could not be made.  

In a June 1997 statement, the veteran responded to the RO's 
questions regarding his history of asbestos exposure.  He 
indicated that since his discharge from active duty, he has 
been employed as a machinist, and that none of his post-
service occupations have involved an insulation or asbestos 
related trade.  The veteran stated that while he was serving 
on active duty, he worked in the shipyard in Argentia, 
Newfoundland, where he repaired machinery aboard countless 
ships and vessels.  He reported that he was exposed to any 
number of contaminants during this time.  The veteran also 
served aboard the U.S.S. Amphian, stationed in Norfolk, VA.  
According to the veteran, his Navy job classification was as 
a machine repairman, 3rd class, and he participated in the 
maintenance repair of valves, piping, steam pipes, electric 
motors, and removal of asbestos to repair valves.  The 
veteran indicated that he has never smoked.  

The record includes an October 1997 statement from Steven E. 
Dekich, M.D., who indicated that the veteran had been a 
patient of his since 1990 with obstructive lung disease, 
concomitant restriction, and obstructive sleep apnea.  It was 
noted that the veteran had been evaluated in the past for 
asbestos exposure and had a history of obstructive lung 
disease, as well as pleural thickening.  Dr. Dekich stated 
that pleural thickening on his previous scans could certainly 
be consistent with asbestosis, i.e., pleural fibrosis, 
pleural plaques, etc., although other conditions could cause 
these as well.  In Dr. Dekich's opinion, given his exposure 
to his asbestos in the Navy and Merchant Marines during the 
1950's and 1960's, it was highly likely that the veteran did 
have a significant exposure to inhaled asbestos, and this 
exposure could not be ruled out as at least a contributing 
factor to his current state. 

In a December 1997 statement, the veteran indicated that he 
served aboard ships in the Merchant Marines for four years, 
where he was again exposed to asbestos.  

Pursuant to an August 1998 remand by the Board, the veteran 
was afforded a new VA respiratory examination in November 
1998.  The examination report shows that the veteran 
complained that his breathing had gotten a lot worse.  He 
could dig postholes for about two minutes before getting 
shortness of breath and he could walk on level ground for 25 
to 40 yards.  He reported that he used a riding lawn mower 
and did light work around his house, and he was on CPAP for 
sleep apnea.  

On physical examination, it was noted that the veteran used 
accessory and respiratory muscles for breathing and the chest 
wall inspired at 46 inches and expired to the same diameter.  
Breath sounds were distant and there were a few expiratory 
wheezes.  There was no cyanosis or clubbing, and it was noted 
that the veteran was grossly obese.  His heart had a normal 
sinus rhythm and there were no murmurs.  Blood pressure was 
180/105.  

The report of pulmonary function studies, also conducted in 
November 1998, shows that the Forced Vital Capacity (FVC), 
Forced Expiratory Volume at one second (FEV1), and FEV1/FVC 
ratio and Forced Expiratory Flow Rate (FEF) 25-75 percent 
were reduced indicating airway obstruction.  The FVC was 
reduced relative to the Slow Vital Capacity (SVC) indicating 
air trapping.  The increased airway resistance and decreased 
specific conductance indicated  central airway disease.  
While the Total Lung Capacity (TLC), Functional Residual 
Capacity (FRC), and SVC were within normal limits, the 
Respiratory Volume (RV) was increased.  Following 
administration of bronchodilators, there was a slight 
response.  The diffusing capacity was normal; however, the 
diffusing capacity was not corrected for the veteran's 
hemoglobin.  Maldistribution of ventilation is indicated by 
the difference between the alveolar volume and the total lung 
capacity.  In conclusion, it was noted that severe airway 
obstruction was present.  

The examiner noted that pulmonary function studies were 
indicative of severe obstructive disease.  It was also noted 
that a chest x-ray showed normal heart size with anterior 
left cardiophrenic angle fat pad.  No congestive failure and 
no pneumonia was indicated.  The following diagnoses were 
provided:  1.  chronic obstructive pulmonary disease of an 
unknown type; 2. asbestos exposure by history only; and 3.  
exogenous obesity.

The examiner commented that the veteran stated that he had a 
long history of asbestos exposure; but x-ray findings did not 
indicate any degree of asbestosis.  The examiner noted that 
there were specific findings with asbestosis and there are 
findings of streaking in the lung tissues and also evidence 
of chronic pleural effusion with calcium deposits.  The 
examiner could find no x-ray evidence that the veteran indeed 
have asbestosis.  In the examiner's opinion, the veteran's 
breathing problem was related to COPD and exogenous obesity, 
and the examiner had not idea as to the cause of his COPD.  

In a February 1999 statement in support of his claim, the 
veteran indicated that he did not feel he was given an 
accurate VA examination as the examiner was constantly 
interrupted by people knocking on the door and the examiner's 
attitude was negative.  According to the veteran, the x-ray 
technician kept him waiting 2 1/2 to 3 hours and then took 
about two minutes to take the x-rays as she was more 
concerned with going to lunch than in taking the time to do a 
complete x-ray.  The veteran indicated his belief that if 
sent to a pulmonologist the diagnosis might have been 
accurate instead of the one he received.  


Analysis

The veteran contends that he was exposed to asbestos during 
his active service in the U.S. Navy.  Specifically, he claims 
that he worked at a ship repair facility where he was 
constantly exposed to asbestos while repairing valves and 
during everyday ship living.  He also claims that following 
his active service, he was exposed to asbestos during a four 
year period when he served aboard ships in the Merchant 
Marines.  According to the veteran, his current respiratory 
problems are related to this asbestos exposure, and 
therefore, it is his belief that service connection is 
appropriate therefor.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Having reviewed the record, the Board is of the opinion that 
the preponderance of the evidence weighs against a finding 
that service connection is warranted for the veteran's 
currently manifested respiratory disorders, including COPD, 
which are claimed as residuals of asbestos exposure.  
Specifically, the available medical evidence does not suggest 
that there is an etiological relationship between the 
veteran's current respiratory diagnoses, including emphysema 
and COPD, and his period of military service, to include 
exposure to asbestos which has been claimed therein.  

Specifically, the clinical evidence does not establish that 
the veteran's current respiratory problems are asbestos-
related.  In Dr. Banks' opinion, x-ray findings of pleural 
thickening were related to the veteran's obesity, and he 
noted that the degree of pleural thickening shown in the 
veteran's lungs should not be confused with asbestosis, which 
is the scarring of the lung due to asbestos fiber inhalation.  
Likewise, when Dr. Branscomb evaluated the veteran in 1987, 
there were no findings consistent with asbestos exposure or 
of asbestos damage to the lungs.  In Dr. Branscomb's opinion, 
there was a reasonable possibility that the veteran's-
respiratory disorder was secondary to his occupation and on-
the-job exposure to irritating fumes; however, he did not 
suggest that the obstructive disease was related to in-
service asbestos exposure.  

At the time of the May 1997 VA examination, the examiner 
indicated a diagnosis of asbestosis, which apparently based 
on the veteran's history that he was exposed to asbestos 
during service in 1956 and 1957.  However, there were no 
objective findings which demonstrated the presence of 
asbestos-related changes in the veteran's lungs.  
Specifically, there was no evidence showing scarring of the 
lung due to asbestos fiber inhalation, and on x-ray, there 
was no evidence of pulmonary parenchymal abnormalities.  The 
report of the veteran's most recent VA examination, which was 
conducted in December 1998, shows that the examiner could 
find no x-ray evidence of asbestosis, to include findings of 
streaking in the lung tissues or chronic pleural effusion 
with calcium deposits which are findings specific to 
asbestosis.  According to this examiner, the veteran's 
breathing problem was related to COPD and his exogenous 
obesity.  

Thus, there have been no clinical or objective findings which 
provide support for the veteran's claim that his currently 
manifested respiratory disorders are etiologically related to 
asbestos exposure incurred during his period of active 
military service.  As noted, although the 1997 VA examiner 
gave a diagnosis of asbestosis, no objective clinical 
findings were found in support of such a diagnosis.  
Likewise, although Dr. Dekich provided an opinion that the 
veteran's pleural thickening "could certainly be consistent 
with asbestosis" given his exposure to asbestos in the Navy 
and Merchant Marines, this opinion was apparently based on 
the veteran's own account of in-service asbestos exposure 
which has not been verified or corroborated by the record.  
Thus, the opinions provided by the 1997 VA examiner and Dr. 
Dekich are not persuasive in light of substantial reliance on 
unverified history and clinical documentation which has 
consistently shown that there is no evidence supporting an 
asbestosis diagnosis or the contention that the veteran's 
current pulmonary disorders are related to in-service 
asbestos exposure.  

In fact, there is no objective evidence of record which 
corroborates the veteran's claims of in-service asbestos 
exposure.  The service department stated that the probability 
of asbestos exposure for this veteran was "minimal," 
although it could not be stated positively that he either was 
or was not exposed to asbestos.  In addition, the veteran has 
claimed over four years of post-service asbestos exposure 
during his service aboard ships in the Merchant Marines.  
However, service in the Merchant Marines during those years 
does not qualify as active military service for the purposes 
of entitlement to compensation under Title 38 of the United 
States Code.  See 38 C.F.R. § 3.7 (x) (1998).  Thus, 
entitlement to service-connected benefits cannot be 
predicated on such service.  

Parenthetically, the Board notes that service medical records 
are negative for treatment of lung problems, and there is no 
record of treatment or diagnosis of pulmonary disorders until 
1985, or over 25 years following the veteran's discharge from 
active service.  There is no other evidence which relates the 
veteran's current respiratory problems to his period of 
military service generally.  

For the reasons stated above, the Board is of the opinion 
that the preponderance of the evidence is against a finding 
that residuals of asbestos exposure, to include COPD and 
asbestosis, were incurred in or aggravated by the veteran's 
period of active military service.  As the balance of the 
evidence is unfavorable, the Board finds that service 
connection is not warranted for the currently manifested 
respiratory disorders, and accordingly, the veteran's claim 
is denied.  


ORDER

Service connection is denied for respiratory disorders, to 
include asbestosis and COPD, claimed as residuals of asbestos 
exposure.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



 




